UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ABU WA' EL (JIHAD) DHIAB,

                Petitioner,

      v.                                         Civil Action No. 05-1457 (GK)

BARACK H. OBAMA, et al.


                Respondents.


                                           ORDER

      On    October      3,    2014,    the     Court   granted   Press       Applicants'

Motion     to    Intervene     and     Unseal    Videotape     Evidence    and    ordered

that certain information be redacted from the videotapes.                               [Dkt.

No.   34 8] .    In    order    to   provide      for   the    timely    and    efficient

release of the videotapes to the public, it is hereby

      ORDERED,        that    on or before        Friday,     October   17,     2014,    the

Government shall complete the previously ordered redactions; and

it is further

      ORDERED,        that on or before Monday,             October 20,       2014,   Press

Applicants       and    the    Government       shall   submit    a     Joint    Proposal

regarding how the videotapes can be made available to the public

most efficiently; and it is further

      ORDERED;        that the videotapes shall remain under seal until

the Court has approved the Joint Proposal.
October   ~'   2014                 GlJ!i~~~
                                    United States District Judge



Copies to: attorneys on record via ECF




                              -2-